FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHARLES SCHWAB & CO., INC.,                 
                          Plaintiff,
                v.
CHERYL M. DEBICKERO;                               No. 07-15261
CHRISTOPHER W. WILSON; REBECCA
L. WILSON; ROBERTA M. WILSON,                       D.C. No.
                                                 CV-06-00119-FJM
     Defendants-cross-defendants -
                        Appellees,                  OPINION
KATHERINE CHANDLER,
        Defendant-cross-defendant
                        Appellant.
                                            
         Appeal from the United States District Court
                  for the District of Arizona
        Frederick J. Martone, District Judge, Presiding

                   Argued and Submitted
         October 23, 2008—San Francisco, California

                      Filed January 22, 2010

   Before: Glenn L. Archer, Jr.,* Richard R. Clifton, and
           Milan D. Smith, Jr., Circuit Judges.**

   *The Honorable Glenn L. Archer, Jr., United States Circuit Judge for
the Federal Circuit, sitting by designation.
   **This case was argued and submitted to a panel that included Circuit
Judge Melvin Brunetti, who recently passed away. Following Judge Bru-
netti’s death, Judge M. Smith was drawn by lot to replace Judge Brunetti.
Judge M. Smith has read the briefs, reviewed the record, and listened to
the oral argument.

                                 1339
1340   CHARLES SCHWAB & CO. v. CHANDLER
             Per Curiam Opinion
1342        CHARLES SCHWAB & CO. v. CHANDLER




                       COUNSEL

Scott Blair, Blair Law Firm, PLC, Scottsdale, Arizona, and
Robert A. Olson (argued), Greines Martin Stein & Richland,
LLP, Los Angeles, California, for appellant Chandler.

Jerome K. Elwell and J. Brent Welker (argued), Warner
Angle Hallam Jackson & Formanek PLC, Phoenix, Arizona,
for appellees Debickero, et al.
               CHARLES SCHWAB & CO. v. CHANDLER                    1343
                              OPINION

PER CURIAM:1

   This interpleader action involves a dispute over the owner-
ship of an individual retirement account established by dece-
dent Wayne Wilson and held by Charles Schwab & Company
(“Schwab”). Katherine Chandler, Wilson’s surviving spouse,
appeals the grant of summary judgment in favor of the named
beneficiaries of the Schwab IRA, Wilson’s four adult children
from a previous marriage. The district court determined that
the surviving spouse protections in the Employee Retirement
Income Security Act of 1974 (“ERISA”), 88 Stat. 832, as
amended, 29 U.S.C. § 1001 et seq., do not apply to the
Schwab IRA even though some of the funds originated from
an ERISA-protected pension plan, and that the Internal Reve-
nue Code, 26 U.S.C. § 1 et seq., also does not impose auto-
matic surviving spouse rights on IRAs similar to those
protections afforded under ERISA. We affirm.

                                   I

   The essential facts are undisputed. Wayne Wilson was
employed with Siemens/GTE until 1992. During that time, he
participated in the company’s 401(k) plan. In 1994, while
employed with another company, Wilson elected to close his
Siemens 401(k) and take a lump sum distribution, which he
rolled over into an IRA with Smith Barney. Between 1995
and 1999, Wilson also transferred or rolled over funds into the
Smith Barney IRA from other accounts and retirement plans.

   After having lived together since 1990, Wilson and Kather-
ine Chandler married in December 2000. In June 2002, Wil-
son opened another IRA, this time with Charles Schwab,
  1
   This opinion was assigned to and primarily prepared by Judge Brunetti.
Regrettably, Judge Brunetti passed away before it was finalized, but he
should be recognized as the principal author.
1344          CHARLES SCHWAB & CO. v. CHANDLER
which he funded by transferring approximately half the pro-
ceeds from the Smith Barney IRA. Despite his marriage to
Chandler, Wilson advised Schwab he was divorced and
named as the primary beneficiaries his four adult children
from a previous marriage—Christopher W. Wilson, Roberta
M. Wilson, Cheryl M. Debickero, and Rebecca L. Wilson (the
“Beneficiaries”).

   On August 9, 2005, at the age of 65, Wilson died unexpect-
edly in a flash flood. He was survived by Chandler and his
four children, who asserted competing rights to the funds in
the Schwab IRA. Faced with that dispute, Schwab filed this
interpleader action naming Chandler and the Beneficiaries as
defendants. Chandler then filed a cross-claim against the Ben-
eficiaries asserting that under either ERISA or the Internal
Revenue Code she was entitled to the funds as Wilson’s sur-
viving spouse. Chandler also asserted a state law claim based
on the theory of constructive trust.

   On cross-motions for summary judgment, the district court
ruled in favor of the Beneficiaries as to Chandler’s federal
claims. Finding it significant that Wilson and Chandler were
not married until several years after Wilson ended his partici-
pation in his employer-sponsored 401(k) plan, the court
rejected Chandler’s argument that ERISA’s surviving spouse
protections continued to apply even after the funds were
rolled over into an independently managed IRA. It also
rejected Chandler’s alternative argument that the Internal
Revenue Code should be construed to impose on such IRAs
surviving spouse protections identical to those found in
ERISA. In subsequent rulings, the court declined to exercise
supplemental jurisdiction over the state law claim and granted
the Beneficiaries’ request for release of the interpleader funds.
This appeal followed.

                               II

  A district court’s decision to grant partial summary judg-
ment is reviewed de novo. United States v. $100,348 in U.S.
              CHARLES SCHWAB & CO. v. CHANDLER               1345
Currency, 354 F.3d 1110, 1116 (9th Cir. 2004). This court
must determine, viewing the evidence in the light most favor-
able to the nonmoving party, whether there are genuine issues
of material fact and whether the district court correctly
applied the relevant substantive law. Olsen v. Idaho State Bd.
of Med., 363 F.3d 916, 922 (9th Cir. 2004).

   [1] Chandler’s primary claim to automatic surviving spouse
benefits is based in section 205 of ERISA, 29 U.S.C. § 1055,
as amended by the Retirement Equity Act of 1984 (REA),
Pub. L. No. 98-397, 98 Stat. 1429. It requires that “in the case
of a vested participant who dies before the annuity starting
date and who has a surviving spouse, a qualified preretirement
survivor annuity shall be provided to the surviving spouse of
such participant.” 29 U.S.C. § 1055(a)(2). In order to receive
the survivor annuity, the surviving spouse must have been
married to the participant for at least one year from the earlier
of the participant’s annuity starting date or the date of the par-
ticipant’s death. Id. § 1055(f)(1). Although the plan partici-
pant may elect to waive the survivor annuity and designate
another beneficiary, it “shall not take effect unless . . . the
spouse of the participant consents in writing to such election.”
Id. § 1055(c)(2)(A); Hamilton v. Wash. State Plumbing &
Pipefitting Indus. Pension Plan, 433 F.3d 1091, 1095 (9th
Cir. 2006).

   Of course, ERISA’s surviving spouse provisions may apply
only when an ERISA-qualified plan is implicated. It is undis-
puted that the Siemens 401(k) plan in which Wilson partici-
pated was covered by ERISA, and that Chandler, as Wilson’s
surviving spouse at the time of his death, never consented to
the designation of another beneficiary. But this alone does not
entitle her to automatic surviving spouse benefits under
ERISA. Although Wilson was at one time a participant in an
employee benefit plan subject to ERISA’s protections and
limitations, ERISA ceased to apply when, long before his
marriage to Chandler, Wilson terminated his participation in
1346         CHARLES SCHWAB & CO. v. CHANDLER
the employee benefit plan and transferred the proceeds to an
independent IRA.

   [2] “Congress enacted ERISA to ensure the proper adminis-
tration of employee benefit plans, including pension plans,
both during the years of an employee’s active service and
after retirement.” Hamilton, 433 F.3d at 1095. That scope
may be substantial, but it is also inherently limited. By
ERISA’s own terms, employee benefit protections apply only
to an “employee benefit plan” that is “established or main-
tained” by an employer, employee organization, or both. 29
U.S.C. § 1003(a). The term “employee benefit plan” or “plan”
is likewise defined as an employee “welfare plan” or “pension
plan” that is “established or maintained by an employer or by
an employee organization, or by both.” Id. § 1002(1), (2)(A),
(3). The Schwab IRA at issue here was established and main-
tained by Wilson personally and not by his employer or any
employee organization, and thus it falls outside these basic
coverage limits.

   [3] It is beside the point that the IRA proceeds originated
as employee benefits within an ERISA-qualified plan. Section
1003(a) delineates ERISA’s coverage not in terms of “em-
ployee benefits,” but in terms of “employee benefit plans.”
See Fort Halifax Packing Co., Inc. v. Coyne, 482 U.S. 1, 7-8
(1987). “The focus of the statute thus is on the administrative
integrity of benefit plans—which presumes that some type of
administrative activity is taking place.” Id. at 15. “Only
‘plans’ involve administrative activity potentially subject to
employer abuse.” Id. at 16. With respect to the Schwab IRA,
there was no employer oversight, no ongoing employer com-
mitment, nor any potential for employer abuse. On the con-
trary, the Schwab IRA was established and maintained by
Wilson years after he left his employment with Siemens and
terminated his participation in the Siemens 401(k).

   [4] If that were not enough, IRAs are specifically excluded
from ERISA’s coverage. Consistent with the statutory defini-
                CHARLES SCHWAB & CO. v. CHANDLER                      1347
tions and coverage limits discussed above, federal regulations
clarify that so long as the involvement of an employer or
employee organization is strictly limited, “the terms
‘employee pension benefit plan’ and ‘pension plan’ [as
defined in § 1002(2)(A)] shall not include an individual retire-
ment account described in section 408(a) of the [Internal Rev-
enue] Code . . . .”2 29 C.F.R. § 2510.3-2(d)(1). Moreover,
ERISA itself excludes IRAs categorically from the participa-
tion and vesting provisions of Part 2 of Title I, 29 U.S.C.
§§ 1051-1061, which includes the joint and survivor annuity
requirements of § 1055 at issue here. “This part shall apply to
any employee benefit plan described in section 1003(a) of this
title . . . other than . . . an individual retirement account or
annuity described in section 408 of Title 26 . . . .” 29 U.S.C.
§ 1051(6); see Cline v. Indus. Maint. Eng’g & Contracting
Co., 200 F.3d 1223, 1231 (9th Cir. 2000).3

   [5] Chandler would have us interpret these IRA exclusions
more narrowly. She submits that § 1051(6), “properly con-
strued, excludes only self-funded individual retirement
accounts from ERISA,” and that the Schwab IRA does not
qualify because it contains funds that originated as employer
contributions to Wilson’s former 401(k). Section 1051(6)
itself contains no such language limiting its application to
self-funded IRAs, thus Chandler relies instead on the limita-
tions on employer involvement enumerated in 29 C.F.R.
§ 2510.3-2(d)(1). That regulation excludes IRAs from the
terms “employee pension benefit plan” and “pension plan”
provided that—

      (i) No contributions are made by the employer or
      employee association;
  2
     The Code defines an “individual retirement account” as “a trust created
or organized in the United States for the exclusive benefit of an individual
or his beneficiaries,” provided it meets several enumerated requirements.
26 U.S.C. § 408(a).
   3
     Incidentally, IRAs are also excluded from Part 3 of Title I, 29 U.S.C.
§§ 1081-1085. See id. § 1081(a)(7).
1348         CHARLES SCHWAB & CO. v. CHANDLER
    (ii) Participation is completely voluntary for employ-
    ees or members;

    (iii) The sole involvement of the employer or
    employee organization is without endorsement to
    permit the sponsor to publicize the program to
    employees or members, to collect contributions
    through payroll deductions or dues checkoffs and to
    remit them to the sponsor; and

    (iv) The employer or employee organization receives
    no consideration in the form of cash or otherwise,
    other than reasonable compensation for services
    actually rendered in connection with payroll deduc-
    tions or dues checkoffs.

Id. (emphasis added). Chandler also cites Cline, in which we
stated: “Under this regulation, certain IRAs which have little
or no employer involvement, including no employer contribu-
tions, are excluded from the definition of ‘employee pension
benefit plan’ and thereby completely excluded from ERISA
coverage. Other IRAs fall within the definition . . . and
thereby come within the ken of ERISA.” 200 F.3d at 1230
(emphasis added). While Cline involved direct employer con-
tributions to an IRA that plainly fell within the meaning of
subpart (i), Chandler submits that no distinction should be
made where employer contributions were made to an ERISA-
qualified pension plan and rolled over by the employee into
an independently established IRA. We disagree.

   [6] Chandler’s interpretation of § 2510.3-2(d)(1) cannot be
squared with the plain language and purpose of the regulation,
or with the statutory scheme to which it relates. Read in its
proper context, the phrase “contributions are made by the
employer” encompasses only direct employer contributions to
the IRA in question. Rollover contributions made by the
account holder do not qualify, even if “the ultimate source of
the rolled-over funds was a plan established and maintained
              CHARLES SCHWAB & CO. v. CHANDLER               1349
by the [account holder’s] former employer.” In re Rayl, 299
B.R. 465, 467 (Bankr. S.D. Ohio 2003).

   [7] The stated purpose of the regulation is to “clarif[y] the
limits of the defined terms ‘employee pension benefit plan’
and ‘pension plan’ for purposes of title I of the Act . . . by
identifying certain specific plans, funds and programs which
do not constitute employee pension benefit plans for those
purposes.” 29 C.F.R. § 2510.3-2(a). Subsection (d)(1) accord-
ingly delineates ERISA’s coverage of IRAs by setting limits
not on the ultimate origin of the proceeds, but on an employer
or employee association’s degree of involvement in the IRA
itself. Construed in context of the regulation as a whole, rather
than in isolation as Chandler would have it, the conditions
enumerated in subparts (i)-(iv) make sense only if read as
describing the IRA in question i.e., “the terms ‘employee pen-
sion benefit plan’ and ‘pension plan’ shall not include an indi-
vidual retirement account . . . provided that—(i) No
contributions [to the IRA] are made by the employer . . . ; . . .
(iii) The sole involvement of the employer [in the IRA] is
without endorsement . . . to collect contributions through pay-
roll deductions . . . ;” and so forth. Id. § 2510.3-2(d)(1). Thus,
what is relevant under subpart (i) is not the original source of
the funds, but how they found their way into the IRA. The
regulation refers to IRA contributions in the present tense
(“No contributions are made by the employer . . .”); past con-
tributions that were made by a former employer to a different
retirement plan before the IRA was even established therefore
do not qualify. See Grimo v. Blue Cross/Blue Shield, of Ver-
mont, 34 F.3d 148, 153 (2d Cir. 1994). Because all contribu-
tions to the Schwab IRA were made by Wilson, not by his
employer, the exception in § 2510.3-2(d)(1)(i) is inapplicable.

   Considering § 2510.3-2(d)(1)(i) in light of the statutory
limits and definitions that the regulation is intended to clarify
reinforces this interpretation. As already noted, the terms
“employee pension benefit plan” and “pension plan” are statu-
torily defined as a plan, fund, or program that is “established
1350          CHARLES SCHWAB & CO. v. CHANDLER
or maintained by an employer or by an employee organiza-
tion, or by both.” 29 U.S.C. § 1002(2)(A). The “established or
maintained” requirement “appears designed to ensure that the
plan is part of an employment relationship . . . . [and] seeks
to ascertain whether the plan is part of an employment rela-
tionship by looking at the degree of participation by the
employer in the establishment or maintenance of the plan.”
Peckham v. Gem State Mut. of Utah, 964 F.2d 1043, 1049
(10th Cir. 1992). It can hardly be argued that evidence of con-
tributions made sometime in the past by a former employer to
an employee’s since-closed ERISA-qualified pension plan
demonstrates that an employer has “maintained” the employ-
ee’s rollover IRA. “[A] past contribution alone does not indi-
cate that an ERISA plan has been ‘maintained,’ ” Grimo, 34
F.3d at 153, let alone a past contribution to a different account
altogether.

   [8] Chandler’s argument that § 2510.3-2(d)(1) is relevant to
the interpretation and applicability of § 1051(6) is also false.
Even if Chandler were correct that the regulatory IRA exclu-
sion in § 2510.3-2(d)(1) does not apply to IRAs containing
rollover funds from an employer-sponsored plan, the statutory
IRA exclusion in § 1051(6) would still operate to exempt the
Schwab IRA from the surviving spouse protections in § 1055.
By its own terms, § 2510.3-2(d)(1) pertains only to whether
an IRA qualifies as an “employee pension benefit plan” or
“pension plan” for purposes of Title I of ERISA generally—
or more specifically, §§ 1002(2)(A) and 1003(a). See Cline,
200 F.3d at 1230-31. If an IRA were to qualify, it would be
generally subject to ERISA. But “[h]aving determined that the
[IRA] is an ‘employee pension benefit plan,’ the analysis
turns to the text of the statute to determine which parts of
ERISA apply.” Id. at 1230. We thus turn to § 1051, which
governs the applicability of Part 2 of Title I, §§ 1051-1061,
and provides that “[t]his part shall apply to any employee ben-
efit plan described in section 1003(a) of this title . . . other
than . . . an individual retirement account or annuity described
in section 408 of Title 26 . . . .” 29 U.S.C. § 1051(6). As we
             CHARLES SCHWAB & CO. v. CHANDLER              1351
applied this provision in Cline, § 1051(6) categorically
exempts IRAs from the participation and vesting provisions of
§§ 1051-1061, even if the IRA in question is not otherwise
exempt from ERISA under § 2510.3-2(d)(1) because of
employer contributions made directly to the plan. 200 F.3d at
1230-31. Thus, because the Schwab IRA is subject to the stat-
utory exclusion in § 1051(6), Chandler’s claim to automatic
surviving spouse benefits under § 1055 of ERISA is without
merit.

                              III

   Even though ERISA’s applicability terminated once Wil-
son’s qualified pension funds were rolled over into an inde-
pendently managed IRA, Chandler argues in the alternative
that the funds are nonetheless subject to “mirror-like” auto-
matic surviving spouse requirements under § 401(a)(11) of
the Internal Revenue Code, which were added following the
1984 enactment of REA. See Pub. L. No. 98-397, 98 Stat.
1440. Similar to § 1055(a) of ERISA, the Code provides that
“in the case of a vested participant who dies before the annu-
ity starting date and who has a surviving spouse” to whom the
participant has been married for at least one year, a plan to
which § 401(a)(11) applies “shall not constitute a qualified
trust under this section unless . . . a qualified preretirement
survivor annuity is provided to the surviving spouse of such
participant.” 26 U.S.C. § 401(a)(11)(A)(ii).

   [9] In arguing that § 401(a)(11) applies to the Schwab IRA,
Chandler primarily relies on § 408 of the Code, which gov-
erns IRAs. It provides in relevant part: “Under regulations
prescribed by the Secretary, rules similar to the rules of sec-
tion 401(a)(9) and the incidental death benefit requirements of
section 401(a) shall apply to the distribution of the entire
interest of an individual for whose benefit the trust is main-
tained.” 26 U.S.C. § 408(a)(6). As Chandler interprets this
language, “the statute requires the Secretary to prescribe ‘reg-
ulations’ that incorporate both ‘rules similar to the rules of
1352          CHARLES SCHWAB & CO. v. CHANDLER
401(a)(9)’ and ‘the incidental death benefit requirements of
section 401(a)’ (which the Secretary has yet to do).” In other
words, Chandler reads the phrase “rules similar to” as modify-
ing only “the rules of section 401(a)(9),” such that “the inci-
dental death benefit requirements of section 401(a)” must be
incorporated in their entirety, especially including the survi-
vor annuity requirements of § 401(a)(11). We disagree.

   [10] Chandler’s fractured reading of § 408(a)(6) is untena-
ble when construed in light of its introductory clause. If Con-
gress had intended to impose on IRAs the incidental death
benefit requirements of § 401(a) in their entirety, it could
have easily said so without requiring “regulations prescribed
by the Secretary.” By instead involving the Secretary as an
intermediary, Congress plainly had something else in mind
for IRAs—namely, “rules similar to . . . the incidental death
benefit requirements of section 401(a),” 26 U.S.C. § 408(a)(6)
(emphasis added). In exercising this authority granted by
§ 408(a)(6), the Secretary has not imposed on IRAs any auto-
matic surviving spouse rights. Treasury Regulation § 1.408-8
specifically addresses “the distribution rules for IRAs pro-
vided in section[ ] 408(a)(6),” but makes no mention of
§ 401(a)(11) or its survivor annuity requirements. 26 C.F.R.
§ 1.408-8. The regulations instead leave the designation of
beneficiaries to the individual account holder. They mandate
that upon death, distribution must be made to the “beneficia-
ries,” which is defined to include “the estate of the individual,
dependents of the individual, and any person designated by
the individual to share in the benefits of the account after the
death of the individual.” 26 C.F.R. § 1.408-2(b)(8) (emphasis
added). Chandler’s reliance on § 408(a)(6) to override Wil-
son’s designation of his children as the beneficiaries of the
Schwab IRA is therefore misplaced.

   [11] Chandler alternatively contends, however, that
§ 401(a)(11) is applicable to IRAs of its own accord. The stat-
ute provides: “This paragraph shall apply to—(i) any defined
benefit plan, (ii) any defined contribution plan which is sub-
             CHARLES SCHWAB & CO. v. CHANDLER                1353
ject to the funding standards of section 412, and (iii) any par-
ticipant under any other defined contribution plan” that meets
certain conditions. 26 U.S.C. § 401(a)(11)(B); see also 26
C.F.R. § 1.401(a)-20. We disagree, however, that an IRA
individually established and maintained like the Schwab IRA
in this case qualifies as a plan within the coverage of these
provisions. Section 401(a)(11)(A) speaks to the necessary
requirements of a “qualified trust,” which is defined at the
outset of the statute as including only “a stock bonus, pension,
or profit-sharing plan of an employer for the exclusive benefit
of his employees or their beneficiaries.” 26 U.S.C. § 401(a)
(emphasis added). The Schwab IRA has no such employer
sponsorship. Moreover, the accompanying regulations
expressly exclude IRAs from the coverage of § 401(a)(11). As
if intending to harmonize the treatment of IRAs under the
Code with their exclusion from § 1055 of ERISA, the Trea-
sury Regulations provide:

    The requirements set forth in section 401(a)(11)
    apply to other employee benefit plans that are cov-
    ered by applicable provisions under Title I of
    [ERISA]. For purposes of applying the regulations
    under sections 401(a)(11) and 417, plans subject to
    ERISA section 205 [26 U.S.C. § 1055] are treated as
    if they were described in section 401(a). For exam-
    ple, to the extent that [§ 1055] covers section 403(b)
    contracts and custodial accounts they are treated as
    section 401(a) plans. Individual retirement plans
    (IRAs), including IRAs to which contributions are
    made under simplified employee pensions described
    in section 408(k) and IRAs that are treated as plans
    subject to Title I, are not subject to these require-
    ments.

26 C.F.R. § 1.401(a)-20(A-3)(d) (emphasis added). Thus,
under both § 401(a) and the accompanying regulations, there
is no basis for imposing on the Schwab IRA the automatic
survivor annuity requirements of § 401(a)(11) and overriding
1354         CHARLES SCHWAB & CO. v. CHANDLER
the beneficiary designations rightfully made by Wilson in
establishing the account.

                              IV

   For the aforementioned reasons, we reject Chandler’s
claims that she is entitled to automatic surviving spouse rights
in her husband’s Schwab IRA under either ERISA or the
Internal Revenue Code, and we affirm the district court’s
grant of summary judgment to the Beneficiaries.

  AFFIRMED.